Dissenting Opinion
Jackson, J.
This is a companion case of Turner v. State, No. 1069S234. The questions that arise on this appeal are identical in nature and are predicated upon the same factual situation as recited in the above case.
On the authority of my dissent in Turner v. State, supra, and for the reasons stated therein, the judgment of the trial court in this case should be reversed with instructions to grant appellant’s motion for new trial.
DeBruler, J., concurs.
Note.—Reported in 265 N. E. 2d 16.